Citation Nr: 9925533	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
December 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a January 1996 rating action, 
with which the veteran expressed disagreement in February 
1996.  A statement of the case was issued in March 1996, and 
the veteran perfected his appeal upon receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in July 
1996.  A hearing, at which the veteran testified, was 
conducted at the RO in September 1996, and a supplemental 
statement of the case was issued in March 1997.  Thereafter, 
the case was forwarded to the Board in Washington, DC.  

REMAND

A review of the veteran's service medical records in this 
case discloses that he was diagnosed to have a personality 
disorder following a suicide attempt in September 1993.  (A 
personality disorder is not considered a disease or injury 
within the meaning of applicable legislation for purposes of 
establishing entitlement to disability compensation.  
38 C.F.R. § 4.9.  As such it is not considered a disability 
for which service connection may be established.)  Shortly 
thereafter, he was discharged from the service due to this 
personality disorder.  The first medical record on which the 
veteran is diagnosed to have an acquired psychiatric disorder 
(as opposed to a personality disorder) is the report of the 
examination conducted for VA purposes in November 1995.  At 
that time, the veteran was diagnosed as having a general 
anxiety disorder and a dysthymic disorder, which the examiner 
concluded had existed prior to the veteran's military 
service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Here, the veteran's service medical records do 
not show any treatment for a psychiatric disorder, but 
rather, that his treatment following his suicide attempt was 
for a personality disorder.  From that, one might conclude 
that there is no evidence that any psychiatric disorder which 
might have pre-existed service was aggravated during service.  
However, it must be observed that, during the course of the 
November 1995 VA examination, the veteran advised that he had 
received psychiatric treatment from a private source while 
still in the military.  It does not appear that any attempt 
to obtain such records has been made and, in the event these 
were to show that the veteran was diagnosed to have one of 
the disabilities the VA physician considered to have pre-
existed service, there could be stronger evidence to argue 
that the condition was aggravated by service.  It would also 
place the first medical diagnosis of a psychiatric disability 
(as contrasted with a personality disorder) during service.  
In any event, before reaching a final decision on this claim, 
it is the Board's conclusion that an attempt to obtain the 
records of the private treatment described by the veteran 
should be made. 

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran and ask him 
to identify the name and address of any private 
physician from whom he received psychiatric 
treatment during service, and to provide the 
necessary authorization for the RO to obtain copies 
of these records.  Thereafter, the RO should 
attempt to obtain, and associate with the claims 
file, copies of any records so identified by the 
veteran.  

2.  Next, the RO should review any additional 
records obtained as a result of the request set out 
in the preceding paragraph, and determine whether 
any further development is warranted, as for 
instance another examination or medical opinion 
concerning the time of onset of any diagnosed 
psychiatric disorder, or whether any psychiatric 
disorder which might have pre-existed service, and 
was diagnosed during service, could be considered 
to have been aggravated by service.  

3.  Thereafter, the RO should review the evidence 
of record and enter its determination regarding the 
veteran's claim for service connection for a 
psychiatric disorder.  If the claim continues to be 
denied, the RO should issue the veteran and his 
representative a supplemental statement of the case 
that addresses the evidence added to the record 
since the March 1997 supplemental statement of the 
case was prepared.  After providing the veteran and 
his representative an opportunity to respond, the 
case should then be returned to the Board for 
further review.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












